985 So. 2d 1223 (2008)
Oscar ESTABLE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-744.
District Court of Appeal of Florida, Third District.
July 16, 2008.
Oscar Estable, in proper person.
Bill McCollum, Attorney General, and Juliet S. Fattel, Assistant Attorney General, for appellee.
Before COPE and CORTIÑAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Logan v. State, 846 So. 2d 472, 475 (Fla.2003) ("The defendant has no right ... to partially represent himself and, at the same time, be partially represented by counsel." (quoting Sheppard v. State, 391 So. 2d 346, 347 (Fla. 5th DCA 1980))).